Exhibit 10.54









SECOND AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT







dated as of







December 16, 2003







By and Between







NORTH JERSEY ENERGY ASSOCIATES, A LIMITED PARTNERSHIP





and





JERSEY CENTRAL POWER & LIGHT COMPANY



 

 

SECOND AMENDMENT TO
AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS SECOND AMENDMENT TO AMENDED AND RESTATED POWER PURCHASE AGREEMENT

(this "Second Amendment") is made as of the 16th day of December, 2003, Jersey
Central Power & Light Company, a New Jersey corporation and North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership. JCP&L and
NJEA are individually referred to herein as a "Party" and are collectively
referred to herein as the "Parties". Terms used and not otherwise defined in
this Amendment shall have the meanings set forth in the Original Agreement (as
defined in the first recital below).




W I T N E S S E T H:


WHEREAS, JCP&L and NJEA entered into an Amended and Restated Power Purchase
Agreement dated as of May 16, 2003, as amended by that First Amendment to
Amended and Restated Power Purchase Agreement dated as of October 21, 2003
(collectively, the "Original Agreement" and as amended by this Second Amendment,
the "Agreement") pursuant to which the NJEA is obligated to sell and JCP&L is
obligated to purchase the Contract Energy generated at the Facility or provided
by NJEA from other sources;


WHEREAS, NJEA and Hercules are parties to a Termination Agreement dated as of
October 21, 2003, as amended by a First Amendment to Termination Agreement of
even date herewith (collectively, the "Termination Agreement") and an Industrial
Steam Sales Contract dated as of June 5, 1989, as amended by the First Amendment
to Industrial Steam Sales Contract of even date herewith (collectively, the
"Steam Contract");


WHEREAS, in light of the above-referenced amendments, to the extent JCP&L has
agreed to pay a portion of the costs associated with the termination of the
Steam Contract through certain offsetting adjustments to its payment obligations
under the Agreement, the Parties have agreed it is desirable to execute this
Second Amendment to make conforming changes to the Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Definitions.


The following definition in Section 1.1 shall be amended and restated in its
entirety to read as follows:


"Steam Host Employment Incentive Component" shall mean, in each month and for
each MWh of Contract Energy delivered hereunder during the Steam Host Employment
Incentive Period, an amount equal to $0.74 per MWh of Contract Energy delivered
during such period as adjusted as follows:


(a)  prior to the termination of the Steam Contract, (1) with respect to any
month during which the Base Damage Payment is reduced pursuant to Article VI,
Paragraph 4(a)(i) or (ii) due to a "Cessation of Operations" (as defined in the
Steam Contract), then the Steam Host Employment Incentive Component shall be
reduced by 20% for a First Tier Reduction or by 50% for a Second Tier Reduction
(each as defined in the Steam Contract) and (2) if, during any month or partial
month, NJEA is not obligated to pay to Hercules a Monthly Damage Payment
pursuant to the Steam Contract, JCP&L shall not be obligated to pay the Steam
Host Employment Incentive Component;


(b)  on and after the termination of the Steam Contract pursuant to the
Termination Agreement, with respect to any month during which the Second
Component (as defined in the Termination Agreement) is reduced by either 20% or
50% pursuant to Section 3.2 of the Termination Agreement due to a "Cessation of
Operations" (as defined in the Termination Agreement), the Steam Host Employment
Incentive Component shall be reduced by the same percentage; and


(c)  with respect to any month during which payment of the Monthly Employment
Incentive Payment (as defined in the Termination Agreement) is not paid by NJEA
due to a "Cessation of Operations" (which is subject to cure within specified
time periods) pursuant to Section 3.2 of the Termination Agreement or with
respect to any month during which the Base Damage Payment (as defined in the
Steam Contract) is equal to zero due to a "Cessation of Operations" (which is
subject to cure within specified time periods) pursuant to Article VI, Paragraph
4(a)(iii) of the Steam Agreement, the Steam Host Employment Incentive Component
shall equal zero for such month.


2. Headings. The headings used throughout this Amendment are inserted for
reference only, and are not to be considered or taken into account in construing
the terms or provisions of any section hereof nor to be deemed in any way to
qualify, modify or explain the effect of any such provisions or terms.


3. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of New Jersey.


4. Counterparts. This Amendment may be executed by the Parties in separate
counterparts, each of which shall be deemed an original hereof, but all of which
shall constitute one and the same instrument.


5. No Other Amendment. Except as expressly amended herein, all other terms and
provisions of the Original Agreement shall remain unmodified and in full force
and effect.


6. Effective Date. This Amendment shall be effective as of the date first
written above.


[signatures appear on the following page]



 

 

IN WITNESS WHEREOF, each of JCP&L and NJEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 



Jersey Central Power & Light Company

 




By:




HARVEY L. WAGNER







   

Name: Harvey L. Wagner
Title: Vice President and Controller

 




NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., its administrative
general partner

 




By:




NATHAN E. HANSON







   

Nathan E. Hanson
Director

